Case: 3:20-cv-00143-MJN-SLO Doc #: 33 Filed: 03/02/21 Page: 1 of 2 PAGEID #: 240




                              UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF OHIO
                              WESTERN DIVISION AT DAYTON

WCR, INCORPORATED,

       Plaintiff,                                     Case No. 3:18-cv-278
                                                      Consolidated with 3:20-cv-143

vs.

WESTERN CANADA HEAT
EXCHANGER, LTD., et al.,                              District Judge Michael J. Newman
                                                      Magistrate Judge Sharon L. Ovington
      Defendants.
______________________________________________________________________________

     ORDER: (1) DENYING PLAINTIFF’S MOTION TO DEFER A RULING ON
   JURISDICTION (DOC. 31); (2) CONFIRMING THAT THE VIDEO HEARING ON
      JURISDICTION WILL GO FORWARD ON MARCH 3, 2021 AT 10:15 A.M.
______________________________________________________________________________

       This is a civil case for which Defendants filed a motion to dismiss -- challenging personal

jurisdiction over Defendants Western Canada Heat Exchanger (“Canada Heat”) and Earl

Strohschein -- on July 15, 2020. Doc. 15. Following the transfer of this case from Judge Rose, the

undersigned scheduled a hearing on the motion. The hearing is to occur tomorrow, March 3, 2021

at 10:15 a.m. In the interim, the parties were directed to engage in discovery with regard to the

jurisdictional issue, and did so.

       Yesterday, Defendants filed a notice indicating that they were withdrawing their motion to

dismiss under Fed. R. Civ. P. 12(b)(2) as it pertains to personal jurisdiction over Canada Heat, but

maintaining that motion to dismiss as to personal jurisdiction over Strohschein. Doc. 30. Therefore,

the issue before the Court is whether personal jurisdiction exists over Strohschein. Today, Plaintiff

filed a motion to defer a determination of personal jurisdiction over Strohschein until the trial on

the merits. Doc. 31. Subsequently, Defendants filed a memorandum in opposition. Doc. 32. Oral
Case: 3:20-cv-00143-MJN-SLO Doc #: 33 Filed: 03/02/21 Page: 2 of 2 PAGEID #: 241




argument on these two requests was held on March 2, 2021. Having heard from counsel for both

sides, and reviewing the briefing on the motion, the Court finds it appropriate to hold the hearing

on March 3, 2021 and limit the issue at the hearing to whether jurisdiction exists over Strohschein.

Accordingly, Plaintiff’s motion to defer a determination of personal jurisdiction over Strohschein

until the trial on the merits is DENIED, and the hearing on March 3, 2021 will for forward as

scheduled.

        IT IS SO ORDERED.

Date:   March 2, 2021                                s/Michael J. Newman
                                                     Hon. Michael J. Newman
                                                     United States District Judge
